   Case: 1:17-cv-04762 Document #: 113 Filed: 04/03/19 Page 1 of 2 PageID #:356




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GRACE L. STOVALL,                                   )
                                                    )
              Plaintiff,                            )     Case No. 17-cv-4762
                                                    )
              v.                                    )     Honorable John Z. Lee
                                                    )
WADE CLARK, et al.,                                 )     JURY TRIAL DEMANDED
                                                    )
              Defendants.                           )

                                    NOTICE OF MOTION

TO:    See attached Certificate of Service.

       PLEASE TAKE NOTICE that on the 17th day of April, 2019, at 9:00 a.m., I shall
appear before The Honorable John Z. Lee, or anyone sitting in his stead, in the courtroom where
he usually presides, Courtroom 1225 of the United States District Court, Northern District,
Everett McKinley Dirksen Bldg. 219 S. Dearborn Street, Chicago, Illinois, and then and there
present Plaintiff’s Motion to Withdraw Appearance of Michael J. Cosgrove, a copy of which is
attached hereto and herewith served upon you.


                                              /s/ Michael D. Bersani
                                              MICHAEL D. BERSANI, Atty. Bar No. 06200897
                                              Attorney for Plaintiff
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 W. Pierce Road, Suite 195
                                              Itasca, IL 60143-3156
                                              630-773-4774
                                              mbersani@hcbattorneys.com
   Case: 1:17-cv-04762 Document #: 113 Filed: 04/03/19 Page 2 of 2 PageID #:357




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GRACE L. STOVALL,                                   )
                                                    )
              Plaintiff,                            )      Case No. 17-cv-4762
                                                    )
              v.                                    )      Honorable John Z. Lee
                                                    )
WADE CLARK, et al.,                                 )      JURY TRIAL DEMANDED
                                                    )
              Defendants.                           )

                               CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, I electronically filed the foregoing Notice of
Motion with the Clerk of the U.S. District Court for the Northern District of Illinois, Eastern
Division, using the CM/ECF system which will send notification of such filing to the following
CM/ECF participants:

TO:    C. Ester Choi (ester.choi@cityofchicago.org)
       Marion Claire Moore (marion.moore@cityofchicago.org)
       Jessica L. Griff (jessica.griff@cityofchicago.org)
       Bret A. Kabacinski (bret.kabacinski@cityofchicago.org)
       City of Chicago, Department of Law
       Federal Civil Rights Litigation Division
       30 North LaSalle St., Suite 900
       Chicago, IL 60602

                                            /s/ Michael D. Bersani
                                            MICHAEL D. BERSANI, Atty. Bar No. 06200897
                                            Attorney for Plaintiff
                                            HERVAS, CONDON & BERSANI, P.C.
                                            333 W. Pierce Road, Suite 195
                                            Itasca, IL 60143-3156
                                            630-773-4774
                                            mbersani@hcbattorneys.com




                                               2
